DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2021 has been entered.

Response to Amendment
In view of the amendment to the claims, the rejection of claims 1-11 and 13-20 under 35 U.S.C. 112a and the rejection of claims 6-9 under 35 U.S.C. 112b have been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1-7, 9-11, 13-16 are currently pending and rejected.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Claim 1 recites the limitation, “fist packaging” on lines 15 and 17.  It appears that this should recite, “first packaging”.  
Claim 1 recites the limitation, “each resealable bag” on line 14.  While it is clear that “each resealable bag” is referring to the plurality of unsealed resealable bags” for consistency and matters of form, it is suggested to amend the above limitation to recite, “each resealable bag of the plurality of unsealed resealable bags” or similar language.
Claim 1 recites the limitation, “wherein each resealable bag has a resealable zipper-type closure at the opening that is opened when the bags are contained…” (lines 14-15). It is suggested to replace the term “when” with “while.”
Claim 1 recites the limitation, “each bag” on line 18 and 21.  While it is clear that “each bag” is referring to the plurality of unsealed resealable bags” for consistency and matters of form, it is suggested to amend the above limitation to recite, “each bag of the plurality of unsealed resealable bags” or similar language.  
Claim 1 recites the limitation, “the opening” on line 22.  While it is clear that the claim is referring to “the opening of each resealable bag” for consistency and matters of form, it is suggested to amend the above limitation to recite, “the opening of each bag of the plurality of unsealed resealable bags” or similar language.
Claim 6 recites the limitation, “a number of portions of the sliced ready to eat cheese or deli meat food product” on lines 13-14.  While it is clear that this limitation is referring to “a plurality of portions” for consistency and matters of form, it is suggested to amend the above limitation to recite, “a number of the portions.”
Claim 6 recites the limitation, “the interior of each individual unsealed resealable bag.” (lines 14-15).  While it is clear that this limitation is referring to each bag of the plurality of individual unsealed resealable bags, for consistency and form, it is suggested to amend the above limitation to recite, “the interior of each individual unsealed resealable bag of the plurality of individual unsealed resealable bags” or similar language.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 7, 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 recites the limitation “maintaining the opening of each individual unsealed resealable bag in an open position.”  This limitation is seen to be broader than what would have been reasonably supported by Applicant’s originally filed disclosure.  That is, to “maintain” the opening in an open position also reads on using structures or additional features to keep the unsealed bags in an open position, which cannot be found in Applicant’s originally filed disclosure (see for instance, page 7, line 26 to page 8, line 15 of the specification as filed).  The specification provides support for the opening of each individual unsealed resealable bag remaining open while within the cavity of the package (see page 9, lines 5-7) and therefore, the rejection can be overcome by amending the claim limitation to use similar language.
Claims 7, 9 and 10 are rejected based on their dependence to claim 6.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-11, 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “bags having one or more walls formed of a plastic film.”  This limitation is not clear as to whether it is intended to mean that bags are formed of a plastic film and the bags have one or more walls, or whether one or more walls of the bag are formed of a plastic film.  Clarification is required.  
Further regarding the above limitation, if it is intended to recite that the bag formed of a plastic film and the bags have one or more walls, then it is not clear as to how a bag can have one wall.  While it would have been known to one skilled in the art that a bag can be made from a single sheet, it is not seen that this would result in a bag having one wall.  Clarification is required.
Claim 1 recites the limitation, “wherein each resealable bag has a resealable zipper-type closure at the opening that is opened when the bags are contained within the interior cavity.”  This limitation is not clear as to whether the limitation “that is opened” is referring to the zipper-type closure or the opening.    
Claim 1 recites the limitation, “the interior cavity” on line 15, which lacks proper antecedent basis.
Claim 1 recites the limitation, “inert gas flows from the internal cavity of the first packaging component to the interior of each bag through the respective opening of each bag, when the opening is maintained in an unsealed configuration within the internal cavity of the first packaging component” (lines 20-23).  Since the claim recites that “the interior of each bag is in fluid communication with the internal cavity of the first packaging component through the opening,” the term “when” appears inconsistent with the rest of the claim since it would imply a condition of the opening not being maintained in an unsealed configuration within the internal cavity of the first packaging component.  This rejection can be overcome by replacing the term “when” with “since,” or deleting the limitation, “when the opening is maintained in an unsealed configuration within the internal cavity of the first packaging component.” 
Claims 2-5 are rejected based on their dependence to claim 1.
Claim 6 recites the limitation, “inserting through each opening.”  This limitation lacks proper antecedent basis.  This rejection can be overcome by amending the limitation to recite, “inserting through the opening of each of the plurality of unsealed resealable bags” or similar.
Claim 6 recites the limitation, “maintaining the opening of each individual unsealed resealable bag in an open position when located within the cavity of the package.” (lines 25-26)  Since the claim already recites that the plurality of unsealed resealable bags are placed into a cavity of a package, and that the interior of each of the bags is in fluid communication with the cavity of the package through the opening of each of the plurality of bags, the term “when” appears inconsistent with the rest of the claim since it would imply a condition of the bags not being within the cavity of the package.  This rejection can be overcome by replacing the term “when” with “while.” 
Claim 6 recites the limitation, “a package” on line 22 and “a package” on line 28.  It is not clear as to whether the second recitation of “a package” is the same or different package as the recitation on line 22.
Claim 6 recites the limitation, “placing the plurality of individual unsealed resealable bags into a cavity of a package.”  This limitation is not clear as to whether “the plurality of individual unsealed resealable bags” are those which have had sliced ready to eat cheese or deli meat inserted therein, or whether these are the bags prior to insertion of the food product.  This rejection can be overcome by amending the claim limitation to recite, “placing the plurality of individual unsealed resealable bags comprising the portions of the sliced ready to eat cheese or deli meat food product into a cavity of a package.”  
Claim 7 recites the limitation, “wherein the method is carried out in a first location and the package is shipped to a second location remote from the first location.”  This limitation is not clear as to what part of “the method” is carried out in a first location.  This rejection can be overcome by amending the claim to recite that the sealing of the cavity to form a package is performed at a first location and the sealed package is shipped to a second location remote from the first location, or similar language. 
“[T]he package” as recited in claim 7, is also seen to lack proper antecedent basis, as it is unclear as to whether it is referring to an empty package (i.e. prior to placing the plurality of individual unsealed reasealable bags therein) or whether it is referring to the package after the step of sealing.   
Claim 7 recites the limitation “each of the plurality of individual unsealed, sealable receptacles.”  This limitation lacks proper antecedent basis, as claim 6 recites, “a plurality of individual unsealed resealable bags.”
Claims 9 and 10 recite the limitation, “the interior of the package” which lacks proper antecedent basis.  Claim 6 refers to an interior of the plurality of bags, but does not discuss an interior of a package.  
Claims 9 and 10 recite the limitation, “the package” which lacks proper antecedent basis because there are two recitations of “a package” in claim 6 (see claim 6, lines 22 and 28).
Claim 11 recites the limitation, “an unsealed opening” on line 13.  This limitation is unclear as to whether it is referring to “the opening” as recited on line 10 or another opening that is unsealed.
Claim 14 recites, “wherein the modified atmosphere contained within the internal cavity of the package comprises a vacuum applied prior to an addition of the inert gas.”  This limitation is not seen to clearly define the bounds of the claim, because the claim is directed to a product while the above limitation is directed to an intermediate step.  This, it is not clear as to what structure the above limitation imparts to the claimed product, because when inert gas has been added, it can replace any vacuum applied to the internal cavity of the package.
Claim 15 recites, “wherein the package is one of a plurality of packages.”  This limitation is not clear as to whether it is referring to “a package defining an internal cavity,” as recited on line 11 of claim 11, as one of a plurality of packages (i.e. without any additional components within the package), or whether it is intending to refer to “the packaging” (i.e. the sealed package having a plurality of resealable bags each having an unsealed opening), as one of a plurality of packages.  
Claim 16 recites the limitation, “the bags withdrawn from the packages and each resealable zipper-type closure sealed and the bags are then displayed for retail sale at the retain establishment.”  The limitation, “the bags withdrawn from the packages” and “the bags are then displayed for retail sale,” lack proper antecedent basis.  That is, claim 15 recites that “the package” is one of a plurality of packages, but does not provide clarity as to the structure of “a plurality of packages.”  Therefore, the limitation, “the bags withdrawn from the packages” is not clear as to what bags are being referred to, since there is not seen to be proper antecedent basis for a plurality of packages comprising “bags.”  
Claim 16 also recites, “each resealable zipper-type closure.”  The claim limitation is not clear as to whether this is referring to the resealable zipper type closure of “the plurality of resealable bags” or some other resealable zipper-type closure.
Claim 13 is rejected based on their dependence to a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 13 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 recites the limitation, “”the resealable zipper-type closure at the opening of each bag defines a reclosable seal disposed about the opening.”  Claim 1 from which claim 5 depends recites, “wherein each resealable bag has a resealable zipper-type closure at the opening…that can be selectively closed to seal the interior of the bag..”   Since claim 1 recites that the resealable zipper type closure is at the opening, and therefore disposed above the opening, it is not seen that claim 5 further limits the claim from which it depends.
Claims 13 and 14 depend from canceled claim 12 and therefore are not seen to further limit the claim from which they depend.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen (EP 0391712) in view of Brody (US 20070202236), D’Souza (WO 2016083849) and DelDuca (US 6231905). 
Regarding claim 1, Petersen teaches a sealed package for extending the shelf-life of sliced perishable food products, comprising: a first packaging component defining an internal cavity (see the figure, item 1); an air tight seal about the internal cavity of the first packaging component (see the figure, item 2; at least, column 1, lines 1-5 - airtight packaging material under a controlled atmosphere); an inert gas disposed within the internal cavity of the first packaging component (column 1, lines 1-5 - airtight packaging material under a controlled atmosphere;  column 4, lines 7-10).  Petersen further teaches an unsealed, resealable receptacle within the internal cavity of the first packaging component (see the figure, item 4, 5; column 2, lines 25-34), and where ready to eat deli meat is contained in the unsealed receptacle (see column 4, lines 4-6,15-16, where a stack of sliced ham is a known ready to eat deli meat).  Petersen further teaches that the interior of the receptacle is in fluid communication with the internal cavity of the first packaging component through the opening of the receptacle (see the figure; column 4, line 19-41) and where the inert gas flows from the internal cavity of the first packaging component to the interior of the receptacle through the opening of the receptacle, which opening is maintained in an unsealed configuration within the internal cavity of the first packaging component.
Claim 1 differs from Petersen in specifically reciting that there are a plurality of unsealed, resealable bags, having one or more walls formed of a plastic film, within the internal cavity of the first packaging component, and wherein each bag has a resealable zipper-type closure at the opening that is opened when the bags are contained within the interior cavity of the first packaging component and can be selectively closed to seal the interior of the bag after removal of the bag from the internal cavity of the first packaging component.
However, Brody teaches that it has been known in the art to package sliced foods such as ready-to-eat cheese as well as ready to eat deli meat slices (see paragraph 77, see the figures) into bags having one or more walls formed of a plastic film (see paragraph 48- “resealable thermoplastic or film bag”) and where the bags have a recloseable zipper at the opening (see figure 5, item 19, paragraph 48) and where other types of packaging such as a tray or any other type of packaging can be used for packaging the slices of cheese or deli meat (see paragraph 48).  D’Souza further teaches the use of reclosable bags (see page 5, lines 1-4) having one or more walls defining an interior and an opening at an edge of the one or more walls (see figure 2)  formed of a plastic film  (page 4, lines 19-21 - “plastic pouches”) and that can be used for storing sliced foods (see page 4, lines 6-7; page 5, lines 11-14).  D’Souza further teaches that such reclosable bags can be advantageous over conventional trays due to improved display options (page 2, line 25 to page 3, line 3) as well as reduced environmental impact (see page 1, lines 21-23), reduced space (page 2, lines 1-4) and ease of filling (see page 2, lines 5-14); and can be used in a similar manner as the aforementioned trays (page 3, lines 27-29).  D’Souza further teaches that such bags can allow for visibility of the contents therein (see page 5, lines 26-29) and which can have a preserving gas therein (see page 7, lines 6-9) and resealable due to a zipper that is present at the closure (see page 5, lines 1-4).  Brody and D’Souza thus teach that it has been known to package sliced food products such as cheese and deli meat into recloseable zippered pouches, as opposed to trays, and where such zippered pouches can reduce the environmental impact as well as reduce storage space, provide ease of filling and expand the display options.
To thus modify Petersen’s unsealed resealable receptacle, and to use a resealable bag having one or more walls formed of a plastic film and that has a resealable zipper about the opening would thus have been obvious to one having ordinary skill in the art as a substitution of one conventional type of packaging known to be used for packaging sliced cheese or deli meat for another.  Such a modification would also have been obvious to one having ordinary skill in the art because D’Souza also teaches that compared to trays, bags can reduce the environmental impact and storage space of the package as well as improve display options and provide ease of filling.  As Petersen already teaches that there is fluid communication between the inert gas in the first packaging component and the inner package through the unsealed resealable opening, in view of Brody and D’Souza, the combination suggests an unsealed, resealable bag within Petersen’s first packaging component.
Regarding the first packaging component comprising “a plurality of unsealed resealable bags” the claim differs from the above combination in this regard.
However, Petersen teaches that the package can be useful for restaurant, catering, takeaway, canteens or  snack bars, for example (see column 4, lines 42-47).  To provide multiple unsealed, resealable bags within Petersen’s first packaging component would thus have been obvious to one having ordinary skill in the art, as an obvious duplication of the inner packaging component, which would have been beneficial for the purpose of being able to provide multiple resealable packages for point of sale at a snack bar or for takeaway, for example.
Nonetheless, it is noted that DelDuca suggests of a plurality of inner packages within the outer packaging component (see figure 7) and where such packages can be useful for storage in refrigeration, where at the time of sale, the inner packages can be removed from within the outer package for sale (see column 6, lines 16-29).  That is, DelDuca discloses a sealed package (see figure 7) for extending the shelf life of perishable food products (see column 1, lines 5-12: “the present invention relates generally to systems and methods of making modified atmosphere packages for extending the shelf life of raw meats or other food.”), comprising: a first packaging component defining an internal cavity (Figure 7, item 12); an air tight seal about the internal cavity of the first packaging component (see at least, column 5, lines 7-22; where the outer package is an impermeable material, which is subsequently sealed as shown in figure 7 and therefore is seen to be an air-tight seal); an inert gas disposed within the internal cavity of the first packaging component (column 5, line 50 to column 6, lines 3); a plurality receptacles disposed within the internal cavity of the first packaging component (see figure 7).  
DelDuca further discloses the plurality receptacles can be bags (see column 4, lines 12-15 - where the term “package” includes bags) which would obviously have had having one or more walls formed of a plastic film (column 4, lines 12-50) defining an interior within which a food product is contained; and wherein the interior of each receptacle is in fluid communication with the internal cavity of the first packaging component (column 4, lines 40-47 - where the bags can have openings for providing fluid communication).  By teaching bags, DelDuca would have suggested to one having ordinary skill in the art that the bags would have had an opening at an edge of the one or more walls that is sized to accommodate passage of food therein.  DelDuca also teaches that the inventive concept of inner containers within a master outer container that has a modified atmosphere that can flow into the inner containers can be applicable to a variety of types of foods for the known purpose of extending shelf-life (column 1, lines 15-22).  
As discussed above, Petersen teaches that the package can be useful for restaurant, catering, takeaway, canteens or  snack bars, for example (see column 4, lines 42-47) and further teaches retail applications (see the abstract - retail stage of distribution).  To therefore modify the combination and to package a plurality of unsealed resealable bags within the outer package would have been obvious to one having ordinary skill in the art for the purpose of being able to provide multiple resealable packages which can be removed from the outer packaging at the time of sale such that each portion can be individually sold.
Regarding claim 3, as shown in the figure, Petersen teaches that the first packaging component comprises a pouch formed of a web of packaging material (see item 8; column 1, lines 18-20 - “gas-impermeable polyethylene laminate”; column 3, lines 40-42).
Regarding claim 5, the combination as applied to claim 1 teaches the resealable zipper-type closure at the opening of each bag defines a resealable seal disposed about the opening.

Claims 6, 9-11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen (EP 0391712) in view of Brody (US 20070202236), D’Souza (WO 2016083849) and DelDuca (US 6231905) and in further view of Sill (US 6536951) and Scherr (US 5862944).
Regarding claim 6, Petersen teaches a method of packaging and extending the shelf-life of sliced perishable food products (see column 3, lines 28-39; column 4, lines 15-16; column 4, lines 31-41) comprising the steps of providing an individual unsealed resealable receptacle (4, 5), preparing a plurality of portions of a sliced read to eat cheese or deli meat food product (column 4, lines 4-6, 15-16, sliced ham; stack of sliced ham).  Petersen teaches inserting a number of portions of the sliced ready to eat cheese or deli meat food product into the interior of the unsealed resealable receptacle through the opening of the unsealed, resealable receptacle.  As shown in the figure, the opening defines a length extending from a first end to an opposing end of the receptacle that is greater than a shortest linear dimension of the sliced ready to eat cheese or deli meat food product.  That is, the food product is clearly insertable into the receptacle via the opening. 
Petersen further teaches placing the receptacle into a cavity (1) of a package, wherein the interior of the receptacle is in fluid communication with the cavity of the package through the opening of the receptacle (see the figure).  
The opening of the receptacle is maintained in an open position within the cavity of the package, as shown in Petersen’s figure.  
Petersen further teaches modifying the atmosphere within the cavity of the package and sealing the cavity to form a package in which the modified atmosphere is maintained within the cavity and the interior of the receptacle is exposed to the modified atmosphere through the opening of the receptacle, which remains in an open position (see column 3, lines 46-56; column 4, line 17-30).
Claim 6 differs from Petersen in specifically reciting the step of “providing a plurality of individual unsealed, resealable bags, each comprising a first and second wall joined together along three common edges defining an interior and a resealable zipper-type closure disposed about an opening at a fourth common edge”; inserting portions of the sliced ready to eat cheese or deli meat food product into the interior of each unsealed resealable bag; “placing the plurality of individual unsealed, resealable bags into a cavity of the package, wherein the interior of each of the plurality of bags is in fluid communication with the cavity of the package through the opening of each of the plurality of bags.”
Regarding the receptacle being a bag, Brody and D’Souza have been relied on as already discussed above with respect to claim 1 to teach the use of resealable bags with a zipper-type closure.
To thus modify Petersen’s unsealed resealable receptacle, and to use a resealable bag having one or more walls formed of a plastic film and that has a resealable zipper about the opening would thus have been obvious to one having ordinary skill in the art as a substitution of one conventional type of packaging known to be used for packaging sliced cheese or deli meat for another.  Such a modification would also have been obvious to one having ordinary skill in the art because D’Souza also teaches that compared to trays, bags can reduce the environmental impact and storage space of the package as well as improve display options and provide ease of filling.  As Petersen already teaches that there is fluid communication between the inert gas in the first packaging component and the inner package through the unsealed resealable opening, in view of Brody and D’Souza, the combination suggests an unsealed, resealable bag within Petersen’s first packaging component.
Regarding there being a plurality of bags, Petersen teaches that the package can be useful for restaurant, catering, takeaway, canteens or  snack bars, for example (see column 4, lines 42-47).  To provide multiple unsealed, resealable bags within Petersen’s first packaging component would thus have been obvious to one having ordinary skill in the art, as an obvious duplication of the inner packaging component, which would have been beneficial for the purpose of being able to provide multiple resealable packages for point of sale at a snack bar or for takeaway, for example.
Additionally, DelDuca has been relied on as already discussed above with respect to claim 1 to teach providing a plurality of bags within an outer packaging that comprises an inert gas.
As discussed above, Petersen teaches that the package can be useful for restaurant, catering, takeaway, canteens or  snack bars, for example (see column 4, lines 42-47) and further teaches retail applications (see the abstract - retail stage of distribution).  To therefore modify the combination and to package a plurality of unsealed resealable bags within the outer package would have been obvious to one having ordinary skill in the art for the purpose of being able to provide multiple resealable packages which can be removed from the outer packaging at the time of sale such that each portion can be individually sold.
Regarding the bags comprising a first and second wall joined together along three common edges and a resealable zipper-type closure disposed about an opening at a fourth common edge, D’Souza teaches that a single sheet of plastic can be folded and sealed to itself to form the plastic bag (see page 4, lines 25-26).  D’Souza also teaches an opening with a zipper (see page 5, lines 1-4).  Thus, it would have been obvious to one having ordinary skill in the art that D’Souza is teaching a first and second wall (i.e. formed by the fold) which are joined along three common edges (i.e. the fold, and the sealed sides) and where the closure is at a fourth open edge.  
If it could have been construed that D’Souza was not specific in this regard, then it is noted that Sill evidences that it has been conventional in the art of providing resealable bags with a zipper at the opening (see figure 1, item 44) to be formed by having a first and second wall joined together along three common edges and a resealable zipper closure about an opening at a fourth common edge (see column 4, lines 7-13, 23-28).  Sill also teaches that the bags can be used for packaging foods such as cold cuts and cheese (see column 1, lines 24-30; where cold cuts are known to be ready to eat deli meat slices).  Scherr similarly teaches first and second walls joined together along three common edges with a fourth open edge having a reclosable zipper (see column 2, lines 48-64).  
To thus modify the combination and form the bag by joining a first and second wall along three common edges with the resealable zipper type closure about an opening at a fourth common edge would thus have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, based on known expedients for forming unsealed resealable bags that have a resealable zipper-type closure about an opening of the bag. 
Regarding claim 9, Petersen teaches that the modifying atmosphere within the cavity of the package is carried out by gas flushing the interior of the package.  That is, on column 1, lines 20-22, Petersen evidences that it has been conventional to flush the cavity of a package into which a tray is inserted with an inert gas.  At column 3, lines 52-56 and column 4, lines 7-11, Petersen further teaches introducing and thus flushing the cavity of the package with an inert gas.  Additionally, it is noted that DelDuca also teaches that it has been known in the art to introduce a modifying atmosphere within the cavity of the package is gas flushing the interior of the package (see column 5, line 50 to column 6, line 3).  
Regarding claim 10, while Petersen does not discuss evacuating the interior of the package during the step of modifying the atmosphere, DelDuca teaches gas flushing the cavity of a package as discussed above, and where this can further include evacuating the interior, as recited in claim 10 (see column 5, lines 50-53).  
To thus modify the combination and to evacuate the interior of the package and introduce an inert gas into the cavity would have been obvious to one having ordinary skill in the art, based on known expedients for providing an inert, preserving atmosphere within an interior cavity of a package.
Regarding claim 11, the combination as applied to claim 6 has been incorporated herein to teach the limitations of claim 11.  That is, Petersen in view of Brody and D’Souza and DelDuca teach a plurality of resealable bags comprising sliced ready to each  cheese or deli meat contained in the interior of the bags, the bags comprising an unsealed resealable zipper-type closure disposed about an opening, which is sized to accommodate insertion of the sliced ready to eat cheese or deli meat food product into the interior of the bag through the opening.  Petersen in view of Brody and D’Souza and DelDuca further teach the package defining an internal cavity, with the plurality of resealable bags, each in the open position with an unsealed opening, contained within the internal cavity of the package, such that the plurality of resealable bags are open to the internal cavity of the package.  The combination further teaches modified atmosphere within the internal cavity of the package and a seal that closes the internal cavity and contains the modified atmosphere there within and which maintains the modified atmosphere within the internal cavity in fluid communication with the interior of each of the plurality of bags through the opening in each of the bags.  In view of D’Souza, Sill and Scherr the combination teaches that the bags comprise a first and second wall joined along three common edges and an unsealed resealable zipper-type closure disposed about an opening at a fourth common edge.
Claim 13 is similarly rejected for the reasons discussed above with respect to claim 9.
Regarding claim 14, it is noted that the claim is directed to the product and not the method of making the product.  Although claim 14 recites that the package comprises a vacuum prior to the addition of the inert gas, this intermediate step does not provide further specificity as to the structure of the final product (i.e. the package with the inert gas).  The claim is a product claim, and the prior art teaches a package that package comprises an inert gas.  Therefore, the prior art meets the limitations of the claim, because the claim is unclear as to how the intermediate step of applying a vacuum prior to the addition of inert gas affects the final product, since the inert gas can equally re-pressurize the package above vacuum.

Claims 2, 4, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claims 1 and 11 above, which relies on Petersen (EP 0391712) as the primary reference, and in further in view of Garwood (US 7205016).
Regarding claim 2, while Petersen teaches a flexible pouch as the first packaging component, the claim differs in specifically reciting that the first packaging component comprises a package formed of a pair of sealed webs of packaging material.
Claim 4 differs from the combination as applied to claim 1 in specifically reciting that the first packaging component comprises a preformed tray.
It is noted however, that Garwood further evidences that trays formed of two webs of material (see figure 243 and column 140, line 44-60), as well as bags (figure 241a) have been conventionally used as master packages for a similar purpose as Petersen, of providing a master container that provides an inert preserving atmosphere for the packaged contents therein.  DelDuca also teaches that the term “package” (i.e. master outer package and inner package) can encompass other types of packaging material such as trays, bags and envelopes (see column 4, lines 10-15).  
Therefore, to modify the combination and to use a pair of sealed webs of packaging material as the first packaging or a preformed tray with a web of packaging material sealed to the tray to form the air tight seal, would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design choice.   Such a modification would also have been a substitution of one conventional expedient for a master container for another, recognized for performing a similar function.
Claim 15 differs from the combination applied to claim 11 in specifically reciting, “the package is one of a plurality of packages, further comprising a shipping container within which a plurality of the packages are contained, wherein the shipping container is adapted to be filled at a facility at a first location and shipped to a retail establishment at a second location remote from the first location.”
It is initially noted that the claim does not provide specificity as to whether “a plurality of packages” are the same as the package of claim 11 and therefore can read on any type of package.  That is, the claim requires “the package” to be one of a plurality of packages but the plurality of packages can be any package.  
In any case, it is noted however, that Petersen teaches distribution of the master package for restaurants, catering, takeaways, snack bars (see column 4, lines 42-45).  DelDuca teaches a similar concept as that of Petersen, where the packages are delivered to retail locations (see column 6, lines 16-29).  Therefore, to thus place the package as taught by the Petersen/Brody/D’Souza/DelDuca/Sill/Scherr combination together with a plurality of said packages into a shipping container would have been obvious to one having ordinary skill in the art for bulk transport of the packages.  Nonetheless, Garwood clearly teaches that the master containers can be positioned within a corrugated cardboard carton 9702 (see figure 243 and column 140, line 44 to column 141, line 8).  The corrugated cartons are obviously used for shipping the master containers to a second location, such as a retail establishment.  To thus modify the combination as applied to claim 11 and to place the master containers within a shipping container would have been obvious to one having ordinary skill in the art, for the purpose of bulk shipping the master containers.   The shipping containers are adapted to be filled at a fist location and shipped to a retail establishment at a second location remote from the first location, as this is seen to be an intended use that the prior art combination would have been clearly capable of performing.
Regarding claim 16, the combination applied to claim 15 teaches that the packages are “configured” to be opened, the bags withdrawn from the packages and each resealable zipper-type closure sealed and the bags displayed for retail sale at the retail establishment.  That is, the claims are directed to a packaged product and the combination teaches a plurality of packages, each of which contain a plurality of bags have a resealable zipper-type closure that would have been capable of being sealed and displayed for retail.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 6 above, which relies on Petersen (EP 0391712) as the primary reference,  in further view of Gorlich (US 5866184), Garwood (US 7205016), Bell (US 20120294987) and Becraft (US 20110081460).
Regarding claim 7, Petersen, Brody, D’Souza, DelDuca, Sill and Scherr, have been relied on as already discussed above with respect to claim 6.  
Further regarding claim 7, in view of DelDuca the combination teaches that the package is capable of being opened, the receptacles withdrawn and displayed for retail sale (see column 6, lines 16-29).  This is seen to teach the method carried out at a first location with the package shipped to a second location (such as a grocery store), where the package would have been opened so that the plurality of individual packages therein are displaying for retail occurring at a second location.  
If it could have been construed that claim 7 differed in specifically reciting that at the second location the package is opened and the individual receptacles are sealed, weighed, labeled and displayed for purchase by consumers, then it is noted that Gorlich, Garwood, Bell and Becraft have been relied on as discussed below.  
Regarding the receptacles being sealed at the second location, it is noted that Gorlich teaches a container for foods such as meat, where the apertures in the package can be subsequently covered by a seal for protecting the integrity of the tray contents (see at least, the abstract and figure 5, item 26 and 38; column 6, lines 24-32).  That is, resealing the package has been advantageous for preventing contamination.  Petersen already teaches that after opening the outer package, that the inner package should be sealed to keep the contents fresh (see column 3, lines 16-23).  To thus modify the combination and to seal the plurality of receptacles after removing from the master container would have been obvious to one having ordinary skill in the art, in view of Gorlich and Petersen, for the purpose of protecting the contents of contamination prior to purchase and/or use.  
Regarding weighing, labeling and displaying for purchase at the second location, Garwood teaches that labelling can be applied to the products after removal from a barrier bag, such as right before retail sale (see column 286, line 54 to column 287, line 21 – a grouping of twelve trays are collated and loaded into a barrier container...in association with figure 240…label... applied at a later time… immediately prior to placing the individual packages for retail sale…).   Bell further evidences that it has been conventional for the retailer to weight and label individual food receptacles at the time of sale (see paragraph 139).  Becraft has only been relied on as further evidence that pre-labeling at a centralized location prior to retail has been a known optional step (see paragraph 148), thus suggesting labeling outside of a centralized location (i.e. a second location).  To thus modify the combination as applied to claim 6 and to weigh and label after removal from the master container would thus have been obvious to one having ordinary skill in the art as a conventional expedient for when one would have labeled the individual receptacles for sale and for the purpose of providing product information at the time of sale.  Additionally, such a modification would have been advantageous so as to be able to customize the label by the retailer.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 13 above, which relies on Petersen (EP 0391712) as the primary reference, and in further view of Strilich (US 20110086141) and Powrie (US 4097612)
Petersen, Brody, D’Souza, DelDuca, Sill and Scherr, have been relied on as discussed above with respect to claim 13.  
Further regarding claim 14, if it could be construed that the claim differs from the combination in specifically reciting that the internal cavity of the package comprises a vacuum applied prior to the addition of the inert gas, then it is noted that DelDuca is seen to already teach a combination of evacuating and gas flushing (see column 5, lines 50-53).  Additionally however, Strilich teaches that it has been conventional when gas flushing food packages, that the modified atmosphere when flushing can contain a pressure after flushing of about 500 to about 700 millibar (see paragraph 46) or between 100-500mbar (see paragraph 50).  This is seen to suggest that the sealed container would have had some level of vacuum.  Powrie also teaches gas flushing by first applying a vacuum and then flushing with an inert gas at a pressure of 12-28 inches of mercury (i.e. ~0.4 to 0.93atm), which would thus have also resulted in a slight vacuum (column 4, lines 24-29).  To thus modify the combination, which already teaches a modified atmosphere, and to thus use a reduced pressure modified atmosphere would have been an obvious matter of engineering and/or design choice based on conventional expedients for modified atmosphere packaging of foods.

Response to Arguments
On pages 9-10 of the response, Applicant urges that the DelDuca reference is generally limited to the broad concept of a two-component modified atmosphere package, where each inner package 14 of DelDuca is sealed closed when placed within the outer package and therefore teaches away from the claimed resealable bag that has a resealable zipper-type closure at the opening that is opened when the bags are contained within the interior cavity of the first packaging component.   Applicant urges that the DelDuca reference does not teach a plurality of unsealed bags having an opening through which sliced ready to eat cheese or deli meat is insertable while maintain each bag in fluid communication with the first packaging component through the opening that is maintained in an unsealed configuration within the package, and where the resealable bag has a resealable zipper type closure at the opening that is opened when the bags are contained within the interior cavity and can be selectively closed to seal the interior of the bag after removal of the bag from the interior cavity of the first packaging component.
These urgings have been considered but are seen to be moot in view of the new grounds of rejection necessitated by the amendment to the claims.  It is noted that DelDuca is seen to be open to the inner packages 14 also being bags because the reference states that the term “package” can refer to bags used to hold the food (column 4, lines 12-15).  While DelDuca also recites that the tray 16 can have a stretch film wrapping or cover 18, DelDuca also teaches on column 4, line 42-47 that techniques such as providing holes in the film can also be used, where it would have been obvious that the holes would have allowed for modified atmosphere to enter the packages.  DelDuca at column 4, lines 42-47 also incorporates by reference Carr (US 6054153), who further teaches that the inner packages can also be a bags (see Carr, column 4, lines 49-52) having larger openings that allow the inert gas to enter into the inner receptacles, which openings need not be covered with a patch or label composed of TYVEK spunbonded olefin, paper or plastic to prevent meat juice from leaking out of the compartment through the holes (see Carr column 8, line 66 to column 9, line 3 and lines 26-30; Figure 5B, item 60 and Figure 7B, item 60).  
In any case, it is noted that the combination as applied to this Office Action teaches that it has been known to package ready-to-eat slices of cheese or deli meat within an unsealed, resealable package, which has been placed within an outer sealed package that provides a modified atmosphere that is in fluid communication with the unsealed resealable package via the opening through which the deli meat slices are inserted into the unsealed resealable package (see Petersen).  The combination further provides motivation for using resealable bags that have a resealable, zipper-type closure at an opening for advantageous purposes such as for reducing the environmental impact of the packaging as well as improving storage and display space, and where trays and resealable bags having zipper-type closures are known expedients for packaging ready-to-eat slices of cheese or deli-meat.  

On page 11 of the response, regarding the Carr reference, Applicant urges that Carr’s teachings of an opening are not seen to be sufficiently large to allow its packaged food to pass there-through.
This urging has been considered but is seen to be moot in view of the rejection as presented in this Office Action, which does not rely on Carr’s teachings.

On page 13 of the response, regarding D’Souza, Applicant urges that the reference recites that the filled pouches are sealed and thus teaching of only sealed packages by D’Souza directly teaches away from the presently claimed invention, which requires a plurality of unsealed resealable bags where each resealable bag has a resealable zipper-type closure.  Applicant also urges that the reference does not teach a zipper type closure.
 These urgings are not seen to be sufficient in view of the rejections as presented in this Office Action.  It is further noted that while D’Souza might teach that the pouch is intended to be sealed, this is not seen to teach away from the combination, which already teaches that the interior package can remain open within an outer modified atmosphere package, as evidenced by Petersen.  D’Souza’s teachings provide motivation for why one of ordinary skill in the art would have found reclosable bags with a zipper-type closure to be advantageous over tray packaging.  It is noted that at page 5, lines 1-4, D’Souza teaches that the bags have a resealable zipper at the opening.

Further on page 13 of the response, Applicant urges that there is no motivation to combine or modify a sealed pouch of D’Souza with an inner package having an opening such as Carr because the purpose of an opening would frustrate the very purpose of D’Souza as a single sealed package.
These urgings are not seen to be persuasive, because the rejection is not relying on modifying D’Souza.  Additionally, the rejection does not rely on bodily incorporating D’Souza’s final package.  Rather, the rejection relies on the suggestions proffered by D’Souza as to why bags with a reclosable zipper are seen to be advantageous over tray packaging.   The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

On pages 13-14 of the response, regarding Petersen, Applicant urges that Petersen does not discuss unsealed resealable bags having one or more walls formed of a plastic film, with an interior within which is a sliced ready to eat cheese or deli meat food product.  Applicant also urges that the tray of Petersen is not sealable but rather, requires a separate structure to be placed thereon.
These urgings are not seen to be sufficient to overcome the rejection as presented in this Office Action.  While Petersen discloses a tray configuration inserted into an outer package that has a modified atmosphere, Petersen is seen to teach the concept of providing an unsealed package within the outer packaging, and where said unsealed package is indeed resealable because of the presence of the lid within the outer packaging which would allow the tray to have been sealed.  While not specific as to the inner package being a plurality of unsealed resealable bags with a zipper-type closure positioned about the opening of each bag and where each bag remains open while within the outer packaging, the combination provides motivation for using resealable bags with a zipper-type closure, as a conventional expedient for trays that are similarly known to package ready to eat sliced cheese or deli meat.  The combination further provides motivation for why resealable bags with a zipper-type closure are advantageous over trays.  In view of these teachings the combination would have suggested to one having ordinary skill in the art that the resealable bags with a zipper-type closure would also have remained open when used as suggested by Petersen.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Further on page 14 of the response, Applicant urges that the presently claimed invention differs from the cited prior art in that it claims inner packages of unitary construction that are themselves sealable and this is in contrast to Petersen who teaches two discrete structures, a tray and a lid that need to work together.  Thus, Applicant urges that Petersen fails to teach or suggest the newly proposed claim limitation of, “wherein each resealable bag has a resealable zipper-type closure at the opening that is opened when the bags are contained within the interior cavity of the first packaging component, and that can be selectively closed to seal the interior of the bag after removal of the bag from the internal cavity of the first packaging component.”  Applicant also urges that Petersen discloses only the presence of a single tray located within an outer package, which teaches away from the provision of a plurality of unsealed resealable bags.
These urgings are not seen to be persuasive in view of the rejection as presented in this Office Action and the responses presented above.  While Petersen might teach a discrete tray and lid, it is noted that the zipper-type closure as claimed can also be construed as being discrete from the bag.  In any case, it is noted that the combination further teaches the use of reclosable bags with a zipper-type closure, as presented above.   Furthermore, while Petersen discloses a single tray within an outer package, this is not seen to teach away from the motivation provided by the prior art for placing multiple inner packages within the outer package, for known purposes such as convenience of packaging, resale of multiple individual packages or distribution.

Further on pages 14-15 of the response, Applicant reiterates the above remarks with respect to claims 6 and 11.
These urgings are not seen to be sufficient for the reasons already presented above. 

On pages 15-16 of the response, Applicant urges that the Garwood reference fails to remedy the shortcomings of the primary rejection.  Applicant also urges that Garwood is directed to food packaging systems to manage raw meat blooming, which is in contrast to the present invention that is directed towards a solution of preserving shelf-life for optimized packaging and storage of ready to eat sliced food products.  Thus, Applicant urges that the Garwood reference is not pertinent to the problem of extending shelf-life of sliced ready to eat food products and the field of raw meat blooming as disclosed by Garwood in not in the same field of endeavor as the claims.
These urgings are not seen to be sufficient to overcome the rejections as presented in this Office Action.  It is noted that like the claims, Garwood teaches the concept of an outer package (i.e. master package) into which can be placed a plurality of packages.  Garwood further teaches that the master package can be flushed with an inert gas, and where the master container can extend the shelf-life of the finished packages (see at least column 282, lines 24-26).  Garwood is also directed to modified atmosphere packaging of food within an outer master bag and into which a plurality of packages can be placed.  Therefore, the reference is seen to be an a similar field of endeavor and reasonably pertinent.  
On page 17 of the response, regarding Gorlich, Applicant urges that the reference discloses a packaging system for use with raw meats, where the air passages serve a fundamentally different purpose than the openings in the present application.  Applicant urges that Gorlich teaches away from the present invention.
These urgings are not seen to be persuasive to overcome the rejection.  It is noted that Gorlich has been relied on to suggest that it has been known to reseal openings in a package for the known purpose of preventing contamination of the contents of the package.  This is further supported by Petersen who teaches that after removal of the package from the outer modified atmosphere packaging, that the lid can be used to seal the contents to keep the products fresh.

Further on page 17 of the response, Applicant urges that Gorlich does not teach that the package is opened at a second location, with each of the plurality of unsealed, sealable receptacles sealed, weighed, labeled and displayed for purchase and Bell, Garwood and Becraft fail to teach this limitation.
This urging is not seen to be sufficient to overcome the rejections as presented in this Office Action.  It is noted that Gorlich has only been relied on to teach that it has been known to seal an unsealed package at the time of sale, for example, to prevent contaminants from entering into the package.  Furthermore, Bell, Garwood and Becraft evidence that it has been known to label the inner packages after removal from a barrier bag such as at the time of sale (see Garwood) and where it has been known to label packages at the time of sale (see Bell and Becraft).  This is therefore seen to suggest opening the package, and weighing and labeling all being performed at a second location.   

On page 18 of the response, regarding Strilich, Applicant urges that the reference gas flushes into a gap or head space between two film layers and that rather than prolonging the shelf life of the food, Strilich provides a modified atmosphere to cushion the top surface of the food product.  Applicant thus urges that the reference fails to teach each and every limitation of claim 14.
These urgings are not seen to be sufficient in view of the rejections as presented in this Office Action.  It is noted that Strilich teaches a known technique for how one of ordinary skill in the art can flush a modified atmosphere into a package.  Strilich also teaches that the gas flushing technique can be useful for cushioning the product but also for extending the shelf-life of the product (paragraph 52, 53) and where the gas flushing as taught at paragraph 46 is equally applicable to the space between the product and the film 40 (see paragraph 50).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO9608424 discloses an inner bag permeable to gases and comprising food therein while the outer bag is a barrier bag.
WO9711009 discloses an inner bag with food therein, which can remain open while positioned in an outer bag and is in fluid communication with the outer bag (see figure 7; page 17, lines 16-31; page 12, lines 16-32).
US 6004599 discloses an open inner bag in fluid communication with an outer bag (see figures 3-5)
US3681092 discloses a plurality of inner bags within an outer bag (see figure 4, 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792